IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 8, 2009
                               No. 09-40205
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

BAUDEL ORTIZ,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:05-CR-229-5


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      Baudel Ortiz pleaded guilty to conspiracy to transport undocumented
aliens within the United States for private financial gain by means of a motor
vehicle. The district court departed upward or varied from the guidelines range
in imposing a statutory maximum 120-month term of imprisonment. Ortiz has
appealed his sentence, arguing that the district court imposed an unreasonably
harsh sentence. He contends that the district court failed to explain adequately



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-40205

its reasons for upward departure or variance and that the extent of the
departure or variance is not supported by the facts relied upon by the district
court. We have reviewed these contentions for plain error. See United States v.
Peltier, 505 F.3d 389, 391-94 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008).
      Ortiz was a leader of an extensive conspiracy involving the transportation
of many aliens under dangerous circumstances. In determining the sentence,
the district court considered and applied the sentencing factors of 18 U.S.C.
§ 3553(a) and it explained in detail why application of those factors to the facts
of this case supported imposition of a statutory maximum sentence that involved
an upward departure or a variance from the guidelines imprisonment range. See
United States v. Lopez-Velasquez, 526 F.3d 804, 806-07 (5th Cir.), cert. denied,
129 S. Ct. 625 (2008); see also United States v. Williams, 517 F.3d 801, 809 (5th
Cir. 2008). The sentence imposed “was reasonable under the totality of the
relevant statutory factors.” United States v. Brantley, 537 F.3d 347, 349 (5th
Cir. 2008) (quotation marks omitted). The judgment is
      AFFIRMED.




                                         2